Citation Nr: 9934757	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  99-23 988	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1992, including service in Southwest Asia in support 
of the Persian Gulf War. 

The claimant is an attorney who was retained by the veteran 
in January 1996.

The issue of the reasonableness of attorney fees charged by 
the veteran's attorney for his services rendered to the 
veteran was raised by the Board of Veterans' Appeals (Board) 
on its own motion pursuant to 38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 1999) and 38 C.F.R. § 20.609(i) (1999).  The 
attorney was notified of this action.  By letter of November 
8, 1999, signed by the attorney and the veteran, the attorney 
indicated that neither he nor the veteran were submitting any 
additional evidence or argument concerning the payment of 
attorney fees withheld from past due benefits and that 
neither had any objection to the payment of attorney fees in 
the amount withheld.


FINDINGS OF FACT

1.  In a September 20, 1999, decision, the Board granted 
entitlement to service connection for interstitial cystitis 
with incontinence and urinary irritative symptoms and denied 
entitlement to service connection for a respiratory disorder, 
a skin rash, hair loss, and otitis externa.  This decision is 
the only final Board decision pertaining to these issues.  
The Board also remanded the issues of entitlement to service 
connection for tinnitus, inguinal lymph node hyperplasia, 
right carpal tunnel syndrome, a disorder manifested by 
sensitive and loosened teeth, a disorder manifested by 
thickened saliva, a psychiatric disability, and a slightly 
upturned upper left tooth; and the issues of entitlement to 
increased disability ratings for fibromyalgia and irritable 
bowel syndrome to the RO for additional development.  No 
final Board decision has been rendered as to these issues.

2.  The pertinent Notices of Disagreement (NODs) were filed 
subsequent to November 18, 1988. 

3.  The attorney was retained by the veteran prior to the 
Board's September 20, 1999, decision.

4.  Following the Board's September 20, 1999, decision, the 
claimant did not provide any legal services to the veteran; 
nor were any services necessary with reference to the issue 
of entitlement to service connection for interstitial 
cystitis with incontinence and urinary irritative symptoms.


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for any legal services 
are not met prior to September 20, 1999.  38 U.S.C.A. § 
5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The criteria for charging a fee for services related to 
the issue of entitlement to service connection for 
interstitial cystitis with incontinence and urinary 
irritative symptoms are met from September 20, 1999.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.609(c) (1999).

3.  A fee greater than $0.00 for services rendered after 
September 20, 1999, related to the issue of entitlement to 
service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms, is excessive 
and unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(e), (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining the reasonableness of attorney fees, there are 
two questions which must be addressed by the Board.  The 
first is the attorney's eligibility to charge a fee, that is, 
whether he has met the requirements of 38 U.S.C.A. § 5904(c) 
and 38 C.F.R. § 20.609(c).  If this question is answered in 
the affirmative, the next avenue of inquiry is whether the 
amount of the fee is, in fact, reasonable.  38 C.F.R. 
§ 20.609(e).


Background.

In January 1996, the veteran retained the claimant to 
represent her in proceedings before the Department of 
Veterans Affairs (VA) pertaining to her VA disability 
benefits.  The fee agreement, a copy of which was promptly 
provided to the Board in accordance with governing law and 
regulation, provides that the fee for the claimant's services 
would consist of 20 percent of any past-due benefits awarded 
to the veteran and that the fee would be paid directly to the 
claimant by the Secretary of VA.  The claimant was informed 
of the law and regulations regarding his ability to charge 
attorney fees in a February 1996 letter from the Office of 
the Chairman of the Board of Veteran's Appeals.

A review of the record reveals that the claimant provided 
representation services to the veteran, including preparing 
written argument, collecting and organizing documentary 
evidence, and assisting the veteran in presenting sworn 
testimony during hearings before the RO and the Board.

The veteran perfected timely appeals to the Board as to 
twelve different issues.  The Board addressed them all in a 
decision dated September 20, 1999.  In that decision, the 
Board granted service connection for interstitial cystitis 
with incontinence and urinary irritative symptoms, and denied 
service connection for a respiratory disorder, a skin rash, 
hair loss, and otitis externa.  Appellate consideration of 
the issues of entitlement to service connection for tinnitus, 
inguinal lymph node hyperplasia, right carpal tunnel 
syndrome, a disorder manifested by sensitive and loosened 
teeth, a disorder manifested by thickened saliva, a 
psychiatric disability, and a slightly upturned upper left 
tooth; as well as the issues of entitlement to increased 
disability ratings for fibromyalgia and irritable bowel 
syndrome was deferred pending completion of the development 
requested in the REMAND portion of the decision.  


Eligibility.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  These criteria 
are:  1) A final decision promulgated by the Board with 
respect to the issue or issues involved;  2) the NOD which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after November 
18, 1988; and  3) the attorney or agent must have been 
retained not later than one year following the date that the 
Board decision with respect to the issue or issues involved 
was promulgated.  

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b).

Furthermore, "[w]hoever (1) directly or indirectly solicits, 
contracts for, charges, or receives, or attempts to solicit, 
contract for, charge, or receive, any fee or compensation 
except as provided in Sections 5904 or 1984 of this article, 
or (2) wrongly withholds from any claimant or beneficiary any 
part of a benefit or a claim allowed and due to the claimant 
or beneficiary, shall be fined as provided in title 18, or 
imprisoned not more than one year, or both."  38 U.S.C.A. § 
5905.

The Court has specifically held that an RO decision could 
never be considered a decision of the Board for purposes of a 
fee agreement under section 5904(c)(1) even if the RO 
completed the Board's appellate review function by awarding 
all benefits sought on appeal.  Matter of Stanley, 9 Vet. App 
203, 208 (1996).  A fee may not be charged, allowed, or paid 
for services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  
38 U.S.C.A. § 5904(c)(1); In the Matter of the Fee Agreement 
of Smith, 4 Vet. App. 487, 490 (1993); see also, In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. (1997). 

In a typical case, after the Board has denied a claim, the 
claimant at that point hires an attorney to prepare an appeal 
to the Court or initiate new proceedings at the VA level such 
as a request for reconsideration of the Board denial or the 
filing of another claim or a claim to reopen.  If an attorney 
has already been retained, his or her services are rendered 
on a pro bono basis until the date of the Board decision.  A 
fee may be charged for all services subsequently rendered on 
the same issue.  See Stanley, 10 Vet. App. 104 (1997).  If 
benefits are later awarded, through adjudication at any 
level, reasonable attorney fees may be charged.

In this case, the first of the 20.609(c) criteria is 
satisfied with respect to the issues of entitlement to 
service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms, a respiratory 
disorder, a skin rash, hair loss, and otitis externa, as 
these issues were finally-resolved in the September 1999 
Board decision.  With respect to the other eight issues, 
however, the Board has not issued a final decision.  Rather, 
as explained above, a remand does not constitute a final 
decision.  The second criterion is satisfied as to the first 
four service connection issues, as the NODs preceding the 
Board's decision were received after November 1988.  Finally, 
the attorney in the case was retained prior to the Board's 
decision, as he was retained in January 1996. 

Only the grant of service connection for interstitial 
cystitis with incontinence and urinary irritative symptoms 
actually resulted in an award of monetary benefits, however, 
as no monetary benefits flowed from the three denials.  Thus, 
following a thorough review of the veteran's claims file and 
the applicable laws, regulations, and precedent decisions, 
the Board is of the opinion that at least prima facie 
eligibility to charge an attorney fee subsequent to the final 
September 20, 1999, Board decision which granted service 
connection for interstitial cystitis with incontinence and 
urinary irritative symptoms, has been satisfied in this case.

As to the issues of entitlement to service connection for 
tinnitus, inguinal lymph node hyperplasia, right carpal 
tunnel syndrome, a disorder manifested by sensitive and 
loosened teeth, a disorder manifested by thickened saliva, a 
psychiatric disability, and a slightly upturned upper left 
tooth, and the issues of entitlement to increased disability 
ratings for fibromyalgia and irritable bowel syndrome, the 
criteria for entitlement to attorney fees have not been met.  
The Board's September 20, 1999, decision remanded these 
issues to the RO for additional development.  VA regulations 
provide that a remand does not constitute a final decision of 
the Board.  38 C.F.R. § 20.1100 (b).  Thus, the Board has not 
entered final decisions as to any of these issues.  
Therefore, the claimant may not charge a fee in connection 
with any work performed on the veteran's behalf concerning 
the issues of entitlement to service connection for tinnitus, 
inguinal lymph node hyperplasia, right carpal tunnel 
syndrome, a disorder manifested by sensitive and loosened 
teeth, a disorder manifested by thickened saliva, a 
psychiatric disability, and a slightly upturned upper left 
tooth, and the issues of entitlement to increased disability 
ratings for fibromyalgia and irritable bowel syndrome.


Reasonableness

Factors to be considered in evaluating the reasonableness of 
a fee are set forth at 38 C.F.R. § 20.609(e) and include the 
following:

(1) The extent and type of services the representative 
performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the 
representative in giving the services;
(4) The amount of time the representative spent on the 
case;
(5) The results the representative achieved, including 
the amount of any benefits received;
(6) The level of review to which the claim was taken 
and the level of the review at which the 
representative was retained;
(7) The rates charged by other representatives for 
similar services; and
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved.

As previously noted, a fee may not be charged, allowed, or 
paid for services of an attorney provided before the date on 
which the Board makes a final decision in a case.  Thus a fee 
in this action may not be charged, allowed, or paid for 
services of the attorney before September 20, 1999.

In analyzing the reasonableness of the fee charged under the 
criteria set forth in 38 C.F.R. § 20.609(e), the Board 
observes that several of these factors cannot be evaluated 
based on the evidence currently of record.  For example, the 
claimant has not reported the amount of time he spent on the 
case.  The Board also does not have information concerning 
rates charged by other representatives for similar services. 

The record does not demonstrate that the attorney rendered 
any services on the veteran's behalf concerning the issue of 
service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms after the 
Board's September 20, 1999, decision.  In fact, as the grant 
represents a complete grant of the benefit sought, Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) no additional 
representation was necessary regarding this issue.  In 
Grantham, the Federal Circuit Court of Appeals (Federal 
Circuit) held that a claim for entitlement to service 
connection is entirely separate from the subsequent claim for 
entitlement to an increased rating for the same disability; 
and that each claim required its own notice of disagreement, 
substantive appeal, and adjudicative determination.  

The issue of the disability rating to be assigned following 
an award of service connection is a legally distinct and 
separate entity from the issue of entitlement to service 
connection.  Thus, the September 20, 1999, final decision 
regarding entitlement to service connection did not encompass 
the issue of the proper disability rating to be assigned.  
Therefore, although the Board's September 20, 1999, grant of 
service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms was effectively 
a final appellate determination as to that issue, no further 
legal services pertaining to that issue were required from 
the attorney after the grant was promulgated.  As discussed 
above, attorney fees may be authorized only for 
representation which occurs after the Board's final decision 
has been entered.  Because no such representation was 
necessary in the instant case, any fee charged therefor would 
have to be deemed unreasonable.  

As to the elements of the results the attorney achieved, 
including the amount of any benefits recovered, and the level 
of review to which the claim was taken after the Board's 
final decision, the entire amount of benefits awarded by the 
RO was recovered as a result of the Board's final decision, 
not as a result of any services rendered by the attorney 
thereafter.  Furthermore, the claim was not taken to any 
further level of review, e.g., the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).

The Board acknowledges that as a result of the attorney's 
representation, he achieved a monetary benefit for his 
client, the veteran.  Nonetheless, the Board observes that 
the past-due benefits currently being withheld by the RO 
involved work that the attorney performed prior to the date 
of the Board's decision; thus, work for which he cannot 
charge for his services under the applicable law and 
regulations.  The Board has no choice but to conclude that to 
charge the veteran any fee over $0.00 is unreasonable and 
excessive under governing law and regulation.

Thus, the Board finds that a fee in excess of $0.00 for 
services before VA is unreasonable.

We note, however, that the expenses of an attorney 
representing a veteran are separate from the matter of 
attorney fees.  The veteran/claimant may be charged for the 
reasonable expenses incurred in the representation.  38 
U.S.C.A. § 5904; 38 C.F.R. § 20.610.  Expenses are not at 
issue here and will be discussed no further.


ORDER

Eligibility for the payment of attorney fees with respect to 
the issues of entitlement to service connection for a 
respiratory disorder, a skin rash, hair loss, otitis externa, 
tinnitus, inguinal lymph node hyperplasia, right carpal 
tunnel syndrome, a disorder manifested by sensitive and 
loosened teeth, a disorder manifested by thickened saliva, a 
psychiatric disability, a slightly upturned upper left tooth; 
and the issues of entitlement to increased disability ratings 
for fibromyalgia and irritable bowel syndrome has not been 
established and a fee may not be charged.  

No fee may be charged for services rendered prior to 
September 20, 1999, related to the claim for entitlement to 
service connection for interstitial cystitis with 
incontinence and urinary irritative symptoms.  

As to services rendered after September 20, 1999, related to 
the claim for entitlement to service connection for 
interstitial cystitis with incontinence and urinary 
irritative symptoms, any fee in excess of $0.00 is 
unreasonable.  The fee is reduced to $0.00.  Any amount in 
excess of $0.00 received by the attorney for fees for 
services before VA must be refunded to the veteran.




		
	V. L. Jordan
Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 


